UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4916


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM LEE ANDERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:12-cr-00028-GMG-DJJ-1)


Submitted:   April 17, 2013                 Decided:   April 26, 2013


Before DAVIS, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicholas J. Compton, Assistant Federal Public Defender, Kristen
M. Leddy, Research and Writing Specialist, Martinsburg, West
Virginia, for Appellant. Robert Hugh McWilliams, Jr., Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William         Lee    Anderson           pled     guilty,    pursuant      to     a

written plea agreement, to possession with intent to distribute

9.64    grams     of     crack      cocaine,           in     violation    of    21     U.S.C.

§ 841(a)(1), (b)(1)(C) (2006).                   He was sentenced to 188 months’

imprisonment.       On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), certifying that there

are no nonfrivolous grounds for appeal, but asking us to review

the reasonableness of the sentence.                            Although advised of his

right to file a pro se supplemental brief, Anderson has not done

so.    We affirm.

            We     review         Anderson’s          sentence     for     reasonableness,

applying    an    abuse       of    discretion          standard.         Gall    v.    United

States,    552    U.S.       38,   46,     51    (2007).          This    review      requires

consideration          of      both      the          procedural         and     substantive

reasonableness of the sentence.                        Id. at 51.         We first assess

whether    the    district         court    properly          calculated       the    advisory

Guidelines range, considered the factors set forth in 18 U.S.C.

§   3553(a)      (2006),      analyzed          any    arguments        presented      by    the

parties, and sufficiently explained the selected sentence.                                   Id.

at 49–51; see United States v. Lynn, 592 F.3d 572, 575–76 (4th

Cir. 2010).        If there is no procedural error, we review the

substantive      reasonableness            of    the        sentence,    “examin[ing]        the

totality   of     the       circumstances         to    see     whether    the   sentencing

                                                 2
court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in § 3553(a).”                                         United

States v. Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

If the sentence is within the defendant’s properly calculated

Guidelines          range,      we    apply         a       presumption      of     reasonableness.

United States v. Abu Ali, 528 F.3d 210, 261 (4th Cir. 2008); see

Rita    v.    United      States,          551      U.S.      338,    347    (2007)     (permitting

appellate       presumption           of       reasonableness          for        within-Guidelines

sentence).

               We have thoroughly reviewed the record and conclude

that    the     sentence             is    both         procedurally          and    substantively

reasonable.            We    discern           no       error    in    the        district    court’s

computation of Anderson’s Guidelines range, the opportunities it

provided Anderson and his counsel to speak in mitigation, or its

explanation          of     the      sentence           imposed        by     reference       to    the

§ 3553(a) factors it deemed most relevant in this case.                                        In the

course of explaining the reasons for the selected sentence, the

district       court      adequately           responded         to    the    arguments       counsel

advanced       in    support         of    a     downward        variance,         which     were   not

persuasive when compared to Anderson’s chronic recidivism and

demonstrated lack of respect for the law.                               Lastly, we have found

no     basis    in        the     record         to         overcome        the    presumption       of

reasonableness            accorded             this         properly        calculated,       within-

Guidelines sentence.

                                                        3
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

Anderson’s guilty plea was knowingly and voluntarily entered and

supported by an independent basis in fact.                 We therefore affirm

the judgment of the district court.                 This court requires that

counsel inform Anderson, in writing, of the right to petition

the Supreme Court of the United States for further review.                     If

Anderson requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this   court   for   leave    to       withdraw   from      representation.

Counsel’s motion must state that a copy thereof was served on

Anderson.    We dispense with oral argument because the facts and

legal    contentions    are   adequately      presented     in    the    materials

before   this   court   and   argument      would    not   aid   the    decisional

process.

                                                                          AFFIRMED




                                        4